DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/21/2019. Claims 1-19 are pending in the Application.  

Continuity/ priority Information
The present Application 16691003, filed 11/21/2019 claims foreign priority to   REPUBLIC OF KOREA, Application 10-2018-0147439, filed 11/26/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019, and 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S. Pub. No.  20160268007) Pub. Date: Sep.15, 2016.
Regarding independent Claims 1 and 11, Jones discloses systems and methods for performing memory built-in self-test on error correction code protected memories, comprising:
testing an error correction code (ECC) module corresponding to a RAM operating by the second core;
[0041] FIG. 4 is a diagram illustrating a system 400 implementing an MBIST device 404 for an ECC-protected memory 402. 
[0042] The ECC protection to the memory 402 is provided by an ECC logic 410. To that end, when the system 400 operates in mission mode, an IC logic (not shown in FIG. 4, but shown in the example of FIG. 6) may issue commands to write and read n-bit data words to the memory 402. When the IC logic writes an n-bit data word to the memory 402, the ECC logic 410 receives the n-bit data word from the IC logic and encodes "p.sub.n" parity bits that are concatenated onto the n-bit data word, resulting in a data value of width "n+p.sub.n", which data value of width "n+p.sub.n" is then what is physically written in the memory 402. 
When the IC logic executes a read transaction, (n+p.sub.n) bits are read from the memory 402 to the ECC logic 410 and then the ECC logic 410 translates the read 
an operation of a core of a plurality of un tested cores;  
[0051] In an embodiment, the MBIST device 404 may be configured to test multiple ECC-protected memories, where each memory is tested as described for a single memory example of FIG. 4. This situation is shown in FIG. 5 providing a diagram illustrating a system 500 implementing an MBIST device 504 for multiple ECC-protected memories, according to an embodiment of the present disclosure. FIG. 5 illustrates an example comprising three ECC-protected memories 502-X, 502-Y, and 502-Z, however a system comprising any number of such memories is within the scope of the present disclosure. Each of the memories 502 is associated with a respective ECC logic 510 having the same index (X, Y, or Z) as the memory.
[0049] In an embodiment, the MBIST device 404 may further include a controller 440 for controlling the mode of operation of the device 404 (i.e. configured to switch the mode of operation between at least a first and a second mode). The controller 440 may be configured to switch mode of operation of the device 404 based on various factors.  

Regarding independent Claim 11, Jones discloses a powertrain controller comprising an error correction code (ECC) module;  [0049] In an embodiment, the MBIST device 404 may further include a controller 440 for controlling the mode of 
 a controller configured to test an ECC module corresponding to a RAM;  
[0049] In an embodiment, the controller 440 may be configured to ensure that the device 404 enters the second mode of operation to test the memory 402 in response to receiving an instruction to do so. Such an instruction may be provided to the controller 440 in a form of e.g. user input, e.g. provided via a user interface that may be included with the controller 440, or be provided from some further system or a device, e.g. from a sensor device, thus triggering system/application level testing of the ECC-protected memory 402.
[0051] In an embodiment, the MBIST device 404 may be configured to test multiple ECC-protected memories, where each memory is tested as described for a single memory example of FIG. 4. This situation is shown in FIG. 5 providing a diagram illustrating a system 500 implementing an MBIST device 504 for multiple ECC-protected memories, according to an embodiment of the present disclosure. FIG. 5 illustrates an example comprising three ECC-protected memories 502-X, 502-Y, and 502-Z, however a system comprising any number of such memories is within the scope of the present disclosure.
a memory configured to store a program or algorithm;  
[0042] The ECC protection to the memory 402 is provided by an ECC logic 410. To that end, when the system 400 operates in mission mode, an IC logic (not shown in FIG. 4, but shown in the example of FIG. 6) may issue commands to write and read n-

Regarding Claims 2-4, 15-17, Jones discloses testing the ECC module to detect an error
 [0033] FIG. 3 is a diagram illustrating a system 300 implementing an MBIST for testing of an ECC-protected memory.
[0034] Unlike the memory 202 shown in FIG. 2, the memory 302 is an ECC-protected memory because the system 300 includes an ECC logic 310 configured to apply ECC algorithm(s) to detect and/or correct errors in the IC logic 306 reading and/or writing data to the memory 302. Functionality of the ECC logic 310 is now described.
Depending on the specific ECC algorithm used by the ECC logic 310 and as it well-known in the art, the parity bits "p.sub.n" may enable the ECC logic 310 to correct one or more bit errors in the data word that was read from the memory 302, as well as detect two or more bit errors.

Regarding Claims 5-7, 12-14, Jones discloses testing the ECC module corresponding to a RAM; [0063] FIG. 7 is a flow diagram 700 of method steps for controlling an MBIST device, according to one embodiment of the present disclosure. The method steps of FIG. 7 may be used by an MBIST controller (i.e. a controller of an 

Regarding Claim 8-10, 18, 19, Jones discloses ECC module corresponding to RAM operating
[0032] Memory systems that require increased reliability often employ ECC logic that can apply various ECC algorithms to detect and, possibly, correct errors in reading and/or writing data to the memory, thereby advantageously adding error tolerance to the system. While such ECC-protected memories may be very advantageous in numerous settings, presence of the ECC logic limits the usability of the MBIST devices in the form as they are currently included in on memory chips, in particular in system and 
[0040] Embodiments of the present disclosure allow reducing or eliminating at least some of the problems described above. In particular, embodiments of the present disclosure are based on an insight that an MBIST device used for direct testing of memories during an IC manufacturing test stage and, therefore, already present on a semiconductor chip that contains the memories to be tested, may be re-configured to also be able to test the same memories used in combination with their ECC protection logic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 8, 2021
Non-Final Rejection 20210408
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov